Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Status of the Claims
Claims 5 is cancelled
Claims 1,7,11,14,19,21-23 are amended
Claims 24 are new
Claims 1-2, 6-9, and 11-24 are pending
The rejection under 35 USC 101 is withdrawn 
The rejection under 35 USC 112 is maintained in part

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.  
Applicant’s amendments are addressed by the newly cited art.
Regarding the rejection under 35 USC 101, the examiner notes that Applicant has amended the claims to recite receiving and updating firmware.  The examiner interprets this to be an improvement to technology.  Accordingly, the rejection under 35 USC 101 is withdrawn.
Regarding the rejection under 35 USC 112, Applicant argues: “The hardware sensors are described, for example, in Paragraphs [0024]-[0025] of Applicant’s specification, which discuss “self-reporting hardware technology ... used for diagnostic purposes.” It is respectfully submitted that the pending claims amply satisfy 35 U.S.C. §112.”  (Applicant’s 10/11/22 remarks, p.7).  
The examiner notes that Applicant’s specification para 26 describes the firmware update of a LIDAR sensor, part of a sensor suite that is relied on by an autonomous vehicle for navigation.  That is, Applicant’s claims appear to describe a scenario where a hardware sensor in the car is updated (updating LIDAR and reporting the LIDAR firmware update ) as opposed to collecting data with the sensor itself (obtaining light ranging information by the LIDAR).  Put another way, Applicant’s specification appears to describe generally updating a component (which could be a sensor) and not necessarily a component that itself further includes a sensor as a part in the component.   The sensor appears to be a type of component being updated, not an element within a component.  The examiner respectfully suggests amending the claims to either refer to “components” or “component hardware sensors” exclusively.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14-18,23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejected claims recite “components” and a distinct element of “component hardware sensors”.  In the context of the invention, component hardware sensors appear to be a subset of components (ie. components, some of which could be sensors [e.g. a LIDAR module], get a firmware update).  However, the claims appear to treat the elements differently.  For example, claim 1 recites receiving a firmware update for “components” but receiving firmware update data from “component sensors”.  Claim 14 recites that components each include … a component hardware sensor.  Further clarification is required.
Claims 14-18,23 also recite that each component includes a “receiver”.  It is unclear where support for the receivers arise from.  The examiner notes that Applicant’s specification discloses that the vehicle onboard computer includes one receiver.  (Applicant’s specification para 0040)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,2, 8, 14-16,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sangameswaran
US20170242678A1
SHIVANNA
20190236271


Regarding Claim 1, 
running an automatic component detection process for detecting data about components of the vehicle; 
Sangameswaran is directed to a vehicle software update system.  (Sangameswaran, abstract; para 0039, “As identified vehicles come online (e.g., without limitation, they are keyed-on), they can check-in with the update server based on the notification from the SDN, for example. The system receives the check-in 207 and a manifest of installed software and firmware on the vehicle 209. This could be a full list, or, in another example, could relate specifically to software packages and firmware packages which have been designated for update. The full list will provide the OEM with a current snap-shot of the vehicle, but the short list may take less time to assemble and transmit. The report can be configured as desired based on the trade-offs between transmission time, completeness, data-volume, etc.”)

receiving a firmware update for at least one of the components, wherein the at least one of the components updates component firmware of the at least one of the components; 
(Id., para 0040, “Once the manifest is received from the vehicle 209, the process can determine which software and firmware is appropriate for updating, and assemble a list of available updates 211. This update manifest, identifying the updateable software/firmware and/or versions available for download, can then be sent to the vehicle 213. As shown in FIG. 2B, the vehicle will download appropriate software and, at some point when appropriate, install the software updates. Once the software updates have been successfully installed, the process will receive a state log identifying the success or failure of various update installations 215. This can be at a later point in time, since, for example, the download may occur at key-on and the install may occur at key-off (when the vehicle is not being used). The remote system can then store an updated snapshot 217 of some or all of the installed versions of software and firmware (depending on how much data is provided in the initial manifest and the update state log”).
… data from component hardware sensors, including receiving an update to component firmware data; 
Sangameswaran discloses that vehicle components could be sensors.  (Sangameswaran , e.g. fig.1, element 24, GPS; abstract; para 0039, “As identified vehicles come online (e.g., without limitation, they are keyed-on), they can check-in with the update server based on the notification from the SDN, for example. The system receives the check-in 207 and a manifest of installed software and firmware on the vehicle 209. This could be a full list, or, in another example, could relate specifically to software packages and firmware packages which have been designated for update. The full list will provide the OEM with a current snap-shot of the vehicle, but the short list may take less time to assemble and transmit. The report can be configured as desired based on the trade-offs between transmission time, completeness, data-volume, etc.”)

outputting an updated component configuration including updated component data for the components in the vehicle, wherein the updated component data includes …; 
(Sangameswaran , para 0040, “Once the software updates have been successfully installed, the process will receive a state log identifying the success or failure of various update installations 215. This can be at a later point in time, since, for example, the download may occur at key-on and the install may occur at key-off (when the vehicle is not being used). The remote system can then store an updated snapshot 217 of some or all of the installed versions of software and firmware (depending on how much data is provided in the initial manifest and the update state log)”.)

determining, at a processor, whether the updated component configuration is acceptable; 
(Sangameswaran, para 0006, “The method also includes loading the new software version into the internal memory from the external memory and, responsive to a failure in the loading, deleting the new software version from the internal memory and reloading the existing software version from a location where the existing software version exists in the external memory.”)

and saving the updated component configuration to the bill of materials.
(Sangameswaran , para 0045, Once the updates have been installed, the process can send a post-update log to the GIVIS system 235, which can include the success or failure of updates, and may also include another full listing of presently installed software and firmware modules, if desired to maximize information about a present vehicle configuration.”)

Sangameswaran does not explicitly disclose
receiving self-reported component
the self-reported component data;
SHIVANNA is directed to a hardware device detection system.  (SHIVANNA, abstract).  SHIVANNA discloses that a controller can interrogate components of a computer and obtain firmware information.  (Id., para 0029, “In one example, the BMC 112 can interrogate (e.g., send a query and receive a response) to and from each of the components (e.g., hardware devices, firmware versions, configuration settings, etc.) to be inventoried. This may be performed by a particular sequence to ensure that each hardware device is detected and inventoried. In some examples, one or more bus 240 on the computing device 100, 200 can be searched for components and then the components can be inventoried. As used herein, a bus 240 is a communication system that transfers data between components inside the computing device 100, 200. Buses can include a PCIe bus, a memory bus, a universal serial bus, etc. Moreover, in some examples, other microcontrollers or firmware (e.g., platform firmware such as a basic input output system (BIOS)) can be used to detect and inventory hardware devices coupled to the computing device 200. For example, the BMC 112 can request part or all of the inventory to be taken by the BIOS or other controller.”) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Sangameswaran with the report of Shivanna with the motivation of maintaining device security.  (SHIVANNA, abstract)


Regarding Claim 2, Sangameswaran and SHIVANNA disclose the method of claim 1.  
creating a log of changes to the bill of materials. 
(Sangameswaran , para 0045, Once the updates have been installed, the process can send a post-update log to the GIVIS system 235, which can include the success or failure of updates, and may also include another full listing of presently installed software and firmware modules, if desired to maximize information about a present vehicle configuration.”)

Regarding Claim 9, Sangameswaran and SHIVANNA disclose the method of claim 1.  
wherein determining whether the updated component configuration is acceptable includes comparing the updated component configuration to a target configuration, wherein the target configuration includes a range of target values.
Sangameswaran discloses that updates are checked for errors and if necessary rolled back if not successful.  (Sangameswaran, para 0069, “A new version is loaded from external memory location B, which provides the vehicle system with the new software version (or firmware version). This newly loaded software is then checked for errors, in this example. If any errors are found, the process can again wipe the memory and load the old software version from memory location A. Since this corresponds to the previously installed version, it should presumably be error-free. If the process is unable to restore the old version, additional remedial steps can be taken. Additionally or alternatively, if an error is not detected until the bootloader attempts to use the newly installed software (which can be upon key-on or at some other, later time), the old version is still stored in location A and is available for use in restoring the old version.”).   Sangameswaran discloses  that components may have functional dependencies that require compatible firmware.  (Sangameswaran, para 0043, “A third example of a list could be the versions of updateable software and firmware, as well as the versions of other modules that might be required for compatibility purposes (e.g., even if module Z is not updateable, it might have to be in version 2.0.1 for an update to module N to preserve compatibility, so the versions of both Z and N might be provided). Then, again at key-on or other designated time, the process will check-in with the GIVIS cloud 225 (or other software/firmware providing service) to obtain the updated software.”).  Logically, the firmware update would require two dependent components to be at the correct level.  If either or both update failed, then the components would require restoration to a functioning pre update level.  The examiner interprets the matrix of possible update outcomes for dependent components to read on a range.  



Regarding Claim 13, Sangameswaran and SHIVANNA disclose the method of claim 1.  
reporting the updated component configuration in the bill of materials in a human-readable format, wherein reporting complies with selected compliance goals.
Sangameswaran discloses that an update could be predicated upon a product recall.  (Sangameswaran, para 0053, “FIG. 5 shows an illustrative process for recall handling. With respect to the illustrative embodiments described in this figure, it is noted that a general purpose processor may be temporarily enabled as a special purpose processor for the purpose of executing some or all of the exemplary methods shown herein. When executing code providing instructions to perform some or all steps of the method, the processor may be temporarily repurposed as a special purpose processor, until such time as the method is completed. In another example, to the extent appropriate, firmware acting in accordance with a preconfigured processor may cause the processor to act as a special purpose processor provided for the purpose of performing the method or some reasonable variation thereof.”)   The examiner interprets a recall to read on a compliance goal.

Regarding Claim 14, 

a plurality of components, wherein the plurality of components each include a receiver to receive component updates including firmware updates, and a component hardware sensor, … including updated component firmware data; 
a processor for determining whether the self-reported component data meet predetermined criteria and identifying unacceptable component data; and 
a database for storing self-reported component data for each of the plurality of components, wherein the database is configured to update previously-stored data based on the 
See prior art rejection of claim 1 regarding Sangameswaran.  The examiner interprets the receiver/sensor to be the interface and detection process of the vehicle controller.  

and wherein the plurality of components are each configured to self-report selected component data,
self-reported component data.
See prior art rejection of claim 1 regarding SHIVANNA

Regarding Claim 16, Sangameswaran and SHIVANNA disclose the vehicle of claim 14.  
a second database for storing changes between an original bill of materials and updated stored data for each of the plurality of components.

(Sangameswaran , para 0045, Once the updates have been installed, the process can send a post-update log to the GIVIS system 235, which can include the success or failure of updates, and may also include another full listing of presently installed software and firmware modules, if desired to maximize information about a present vehicle configuration.”)

Regarding Claim 21, Sangameswaran and SHIVANNA disclose the method of  claim 1.  
further comprising transmitting self- reported component data from respective components of the vehicle, wherein the respective components include the at least one of the components.
See prior art rejection of claim1.

Regarding Claim 21, Sangameswaran and SHIVANNA disclose the method of  claim 21.  
wherein transmitting self-reported component data includes transmitting the update to component firmware data to at least one of an onboard computer, a central computer, a cloud, and a web application.
See prior art rejection of claim1.

Regarding Claim 23, Sangameswaran and SHIVANNA disclose the vehicle of  claim 14.  
wherein each of the plurality of components is to transmit respective self-reported component data, including updated component firmware data.
See prior art rejection of claim1.




Claims 6  are rejected under 35 U.S.C. 103 as being unpatentable over Sangameswaran in view of SHIVANNA in view of Saito 20020044049A1


Regarding Claim 6, Sangameswaran and SHIVANNA disclose the method of claim 1. 

Sangameswaran discloses that an unrecoverable problem could occur during a software update.  (Sangameswaran, para 0069, “A new version is loaded from external memory location B, which provides the vehicle system with the new software version (or firmware version). This newly loaded software is then checked for errors, in this example. If any errors are found, the process can again wipe the memory and load the old software version from memory location A. Since this corresponds to the previously installed version, it should presumably be error-free. If the process is unable to restore the old version, additional remedial steps can be taken. Additionally or alternatively, if an error is not detected until the bootloader attempts to use the newly installed software (which can be upon key-on or at some other, later time), the old version is still stored in location A and is available for use in restoring the old version.”)

 Sangameswaran does not explicitly disclose
wherein when the updated component configuration is not acceptable, flagging the updated component configuration for review.

Saito is directed to a vehicle warning system.  (Saito, abstract).  Saito discloses diagnosing problems and reporting problems.  (Saito, summary, “In case that these control data are compared with a permissible data area and the control data deviates from this, abnormal data reporting process installed in the vehicle detects this diagnostic result. Abnormal data reporting process gives the driver warning by using the on-vehicle display. in addition, abnormal data reporting process informs the information peripheral device of the service company of abnormal data information to which the career to data abnormal concerned is shown via the mobile object data communication terminal, the Internet, and public line. In the service company, an abnormal analysis process diagnoses the break-down of the car from abnormal data, retrives one or more maintenance agencys which can repair the breakdown, and provides the result to the said on-vehicle display. At this time, the answer of no of the estimation of no necessary, the exchange parts, and the check maintenance of maintenance and the check measurements necessary is transmitted.”).  The examiner interprets a report to read on a flag.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Sangameswaran and SHIVANNA with the flag of Saito with the motivation of performing maintenance.  Id.


Claims 7  are rejected under 35 U.S.C. 103 as being unpatentable over Sangameswaran in view of SHIVANNA in view of Saito 20020044049A1 in view of Sankavaram US20190066398A1

Regarding Claim 7, Sangameswaran, SHIVANNA and Saito disclose the method of claim 6. 

Sangameswaran does not explicitly disclose
wherein the bill of materials is in an autonomous vehicle, and further comprising:
identifying an unacceptable change in the updated component configuration,
scheduling the autonomous vehicle for service, and
routing the autonomous vehicle to a service center.


Sankavaram discloses a system for detecting and directing service for an autonomous vehicle.  (Sankavaram, abstract; Summary, “According to some aspects, a system is disclosed for performing automatic maintenance of an autonomous vehicle. The system includes a communication device configured to receive a maintenance request from the autonomous vehicle, wherein the maintenance request includes diagnostic data from an On-Board Computing (OBC) device of the autonomous vehicle. Further, the communication device is configured to receive a work schedule of a closest facility. Moreover, the communication device is configured to send an appointment reservation to the autonomous vehicle, wherein the appointment reservation includes a time slot and the location of the closest facility. Further, the system includes a processing device configured to analyze the diagnostic data to identify at least one recommended car service for the autonomous vehicle. Further, the processing device is configured to compare a vehicle location against a plurality of facility locations to identify the closest facility from a plurality of maintenance facilities, wherein the plurality of facility locations is related to the locations of the plurality of maintenance facilities. Moreover, the processing device is configured to generate the appointment reservation with the closest facility in the one or more facility locations based on the received one or more work schedules.”; para0036, “The VHM system 120 is configured to autonomously monitor a state of health (SOH) of the components, subsystems and systems that perform or monitor one or more functions related to autonomous vehicle operation. The VHM system 120 includes a controller architecture that is configured with multilayer hierarchical VHM data processing, collection, and storage employing the plurality of VHM agents. This configuration can serve to reduce data processing complexity, data collection and data storage costs. The VHM system 120 can provide a centralized system monitoring and a distributed system monitoring arrangement with data collection via a VHM master controller and the plurality of VHM agents to provide a rapid response time and an integrated vehicle/system level coverage.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Sangameswaran, SHIVANNA and Saito with the determination of Sankavaram with the motivation of performing maintenance.  Id.

Claims 8, 14, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Sangameswaran in view of SHIVANNA in view of Sankavaram US20190066398A1



Regarding Claim 8, Sangameswaran and SHIVANNA disclose the method of claim 1. 

and wherein running the automatic component detection process comprises running the automatic component detection process when the vehicle is in service.
See prior art rejection of claim 1.

Sangameswaran does not explicitly disclose
wherein the bill of materials is a bill of materials for an autonomous vehicle,
The examiner notes that Sangameswaran discloses a computerized system for detectiming a list of parts/firmware components in a vehicle for maintenance.  However, Sankavaram discloses that a autonomous vehicle may also have a computer for determining health of components.  Sankavaram discloses a system for detecting and directing service for an autonomous vehicle.  (Sankavaram, abstract; Summary, “According to some aspects, a system is disclosed for performing automatic maintenance of an autonomous vehicle. The system includes a communication device configured to receive a maintenance request from the autonomous vehicle, wherein the maintenance request includes diagnostic data from an On-Board Computing (OBC) device of the autonomous vehicle. Further, the communication device is configured to receive a work schedule of a closest facility. Moreover, the communication device is configured to send an appointment reservation to the autonomous vehicle, wherein the appointment reservation includes a time slot and the location of the closest facility. Further, the system includes a processing device configured to analyze the diagnostic data to identify at least one recommended car service for the autonomous vehicle. Further, the processing device is configured to compare a vehicle location against a plurality of facility locations to identify the closest facility from a plurality of maintenance facilities, wherein the plurality of facility locations is related to the locations of the plurality of maintenance facilities. Moreover, the processing device is configured to generate the appointment reservation with the closest facility in the one or more facility locations based on the received one or more work schedules.”; para0036, “The VHM system 120 is configured to autonomously monitor a state of health (SOH) of the components, subsystems and systems that perform or monitor one or more functions related to autonomous vehicle operation. The VHM system 120 includes a controller architecture that is configured with multilayer hierarchical VHM data processing, collection, and storage employing the plurality of VHM agents. This configuration can serve to reduce data processing complexity, data collection and data storage costs. The VHM system 120 can provide a centralized system monitoring and a distributed system monitoring arrangement with data collection via a VHM master controller and the plurality of VHM agents to provide a rapid response time and an integrated vehicle/system level coverage.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Sangameswaran, SHIVANNA and Saito with the autonomous vehicle of Sankavaram with the motivation of performing maintenance.  Id.


Regarding Claim 15, Sangameswaran and SHIVANNA disclose the method of claim 14. 

wherein the vehicle is an autonomous vehicle, and wherein when unacceptable component data is identified, the vehicle is scheduled for service and the vehicle is routed to a service center for the scheduled service.
See prior art rejection of claim 8


Regarding Claim 19
An autonomous vehicle having a self-updating bill of materials, comprising: 
See prior art rejection of claim 8 regarding Sankavaram

an onboard computer to receive component firmware updates; and 
a plurality of components including a plurality of sensors from a sensor suite, 
wherein the plurality of components are configured to update component firmware based on received component firmware updates from the onboard computer, 
wherein at least one of the plurality of components updates component firmware, 
wherein each of the plurality of components is configured to self-report selected component data by transmitting the selected component data; 
wherein the onboard computer is configured to receive updated component data, including receiving an update to component firmware data, determine whether the updated component data is acceptable, and 
save the updated component data to an updated bill of materials.
See prior art rejection of claim 1.

Regarding Claim 20, Sangameswaran, SHIVANNA and Sankavaram disclose the method of claim 19. 
wherein the onboard computer is further configured to store changes between an original bill of materials and the updated bill of materials.
(Sangameswaran , para 0045, Once the updates have been installed, the process can send a post-update log to the GIVIS system 235, which can include the success or failure of updates, and may also include another full listing of presently installed software and firmware modules, if desired to maximize information about a present vehicle configuration.”)


Claims 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Sangameswaran in view of SHIVANNA in view of Saito in view of Sankavaram US20190066398A1 in view of Parfenov 20160328883



Regarding Claim 11, Sangameswaran, SHIVANNA and Saito disclose the method of claim 7. 

Sangameswaran does not explicitly disclose
wherein the bill of materials is in an autonomous vehicle, 
See prior art rejection of claim 8 regarding Sankavaram

Sangameswaran does not explicitly disclose

and further comprising presenting data about components in the bill of materials to augmented reality glasses.

.
Parfenov is directed to an augmented reality display system.  (Parfenov, abstract).  Parfenov discloses that augmented reality can be used to display components in a vehicle viewed through glasses.  (Parfenov FIG. 32 is a perspective view of digital AR glasses and the AR content displayed thereon and viewable by a user.)    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Wilbrink and Sankavaram with the glasses of Parfenov with the motivation of improving human machine interaction.  (Parfenov, summary)


Regarding Claim 12, Sangameswaran, SHIVANNA, Saito, Sankavaram and Parfenov disclose the method of claim 11.  

Sangameswaran do not explicitly disclose
presenting data from the bill of materials about selected components when the glasses are directed at the selected components.
“In the example of digital glasses, the real-world content (actual graphic) is transmitted through the lenses of the digital glasses and directly to the user's eye, as is the case with any glasses. The AR content, in this example, includes the computer-generated graphics, which are computer-generated and displayed on the inside of the lens to augment what the user is already viewing, thereby resulting in AR content 117.”  (Parfenov, para 0048)    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Wilbrink, Sankavaram and Hasegawa with the glasses of Parfenov with the motivation of improving human machine interaction.  (Parfenov, summary)

Claims 17,18,24 are rejected under 35 U.S.C. 103 as being unpatentable over Sangameswaran in view of SHIVANNA in view of Sankavaram US20190066398A1 in view of Parfenov 20160328883

Regarding Claim 17, Sangameswaran and SHIVANNA disclose  the vehicle of claim 14

an augmented reality system, wherein data about the plurality of components is presented to augmented reality glasses.
See prior art rejection of claim 11 regarding Parfenov

Regarding Claim 18, Sangameswaran and SHIVANNA and Parfenov disclose the vehicle of claim 17
wherein the augmented reality system is configured to display data about selected components when the glasses are directed at the selected components.
See prior art rejection of claim 12

Regarding Claim 24, Sangameswaran, SHIVANNA and Sankavaram disclose the method of claim 19. 
Sangameswaran does not explicitly disclose
wherein the onboard computer …
(Sankavaram, para 0041, “[0041] FIG. 2 schematically shows an architecture in the form of discrete elements and information flow that can be advantageously employed for automated coordination, planning and maintenance scheduling of an autonomous vehicle, e.g., the autonomous vehicle 10 that is described with reference to FIG. 1. The discrete elements include the VHM system 120 for the autonomic vehicle control system 20 of the autonomous vehicle 10, a maintenance event manager 50, an appointment log 70 and a scheduling controller 200. The VHM system 120 for the autonomic vehicle control system 20 of the autonomous vehicle 10, the maintenance event manager 50, the appointment log 70 and the scheduling controller 200 are implemented as routines and associated memory locations that are stored and executed in controllers that are on-board the autonomous vehicle 10 in one embodiment.”)

is configured to: identify unacceptable component data, schedule the autonomous vehicle for service, and route the vehicle to a service center for the scheduled service; and
See prior art rejection of claim 8

wherein an augmented reality system at the service center presents data about the plurality of components to augmented reality glasses.
See prior art rejection of claim 11 regarding Parfenov








Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687